DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-21
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a

Allowable Subject Matter
Claim(s) 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s)1, 14, 21 (and their respective dependent claims) is/are allowable.  Claim(s) 1-21 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically with regard to a system with appartus which morphs multiple video streams into a single video stream, consisting of an encoding device which receives multiple video streams, wherein each multiple video stream is formed by a plurality of video frames, wherein each of the multiple video streams provides a different content view than other streams of the multiple video streams. The encoding device encodes the plurality of video frames for each multiple video streams at multiple bitrates to form 
The multiple resolution qualities range from a highest resolution quality to a lowest resolution quality. The encoding device combine the multiple bitrate encodings for the multiple video streams to form a video bunch frame stream, wherein the video bunch frame stream includes the multiple bitrate encodings for each multiple video stream based on the combining. 
The system consists of a streaming server assembly which access the video bunch frame stream and obtain a higher resolution quality of a first video stream of the multiple video streams from the bunch frame stream and a lower resolution quality of a second video stream of the multiple video streams from the bunch frame stream. 
The first video stream is associated with a first content view and selected in response to first identifying information received from a viewer client device, and the second video stream is associated with a second content view and selected in response to second identifying information received from the viewer client device . The first identifying information is associated with the first content view and the second identifying information is associated with the second content view. The streaming server assembly combine the higher resolution quality of the first video stream and the lower resolution quality of the second video stream to form a customized multi-view video stream, wherein the streaming server assembly send the customized multi-view video stream to the viewer client device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421